600 S.E.2d 773 (2004)
267 Ga.App. 717
SIMON et al.
v.
GUNBY.
No. A02A2025.
Court of Appeals of Georgia.
June 9, 2004.
Hall, Booth, Smith & Slover, Karl M. Braun, Justin M. Kerenyi, Atlanta, for appellants.
Curtis A. Thurston, Jr., Atlanta, for appellee.
MILLER, Judge.
In Gunby v. Simon, 277 Ga. 698, 594 S.E.2d 342 (2004), the Supreme Court of Georgia reversed the judgment of this Court in Simon v. Gunby, 260 Ga.App. 3, 578 S.E.2d 482 (2003). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment affirmed.
JOHNSON and BLACKBURN, P.J., concur.